DETAILED ACTION
Notice to Applicant
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the amendment filed 7/6/21.  Claims 1-4, and 6-7 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 6 have been amended to recite “using a domain knowledge” and “in the domain knowledge.”  The examiner understands domain knowledge to mean knowledge in a particular field or area.  Applicant’s specification mentions “domain knowledge base.”   It is unclear what the recited “domain knowledge” refers to. In particular it is unclear if applicants intend to recite a “domain knowledge database,” an expert system (i.e. software routine), or if applicants are merely referencing knowledge in a particular field.  
Claims 2-4 and 7 inherit the deficiencies of claims 1 and 6 respectively, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4 and 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over G.N. et al (US 20110093293 A1 – hereinafter Gn) in view of Chaudhri et al (US 20120060216 A1)
Claim 1	G.N. teaches a method of identifying data from a plurality of electronic patient data, the method comprising:
an electronic patient record that includes medical data of patient;
 mining data from the electronic patient record using a domain knowledge that includes a plurality of medical concepts electronically stored in a data source; (par. 16- system obtains data from patient records including data elements;  data elements may include textual reports, images, and one or more criteria…One or more images and one or more textual reports are identified based on the data elements. Information is extracted from the images and the textual reports associated with one or more electronic health records stored in the repository)
extracting unstructured and structured medical data from the data mined from the electronic patient record, wherein the unstructured and structured medical data are extracted as corresponding to one or more of the plurality of medical concepts of the domain knowledge;  (par. 20- Image mining module 118 extracts information from one or more images associated with one or more electronic health records stored in repository 104…`Computed tomography (CT)` and `Chest` corresponding to DICOM attributes `Modality` and `Organ`, respectively. Thereafter, DICOM attributes corresponding to the plurality of images may be compared with the data elements to identify the one or more images;  par. 23-data mining module 122 extracts information from structured data associated with the one or more electronic health records.)
converting the unstructured medical data mined from the at least one electronic medical patient record in order to generate new structured medical data; (par. 24-unstructured data such as images can be classified using meta data or classified by DICOM format attribute- Data classification module 108 enables the user to define a set of preferences for classifying the data based on metadata. In particular, the plurality of images may be classified based on the metadata stored in the DICOM format.)
generating a unified patient record by compiling the structured medical data Page 2 of 114848-4708-3239 v2Application No. 15/394,232Attorney Docket No. 27098.268605 Response Filed 07/06/2021Reply to Office Action of: 04/13/2021extracted, the new structured medical data converted from the unstructured medical data, and the inference drawn from the unified assertion;  (par. 51-Data sources 702 store data including structured and unstructured data related to a plurality of electronic health records …RIS 702b may store patient radiology information gathered from various radiology departments and imaging centers. The data from data sources 702 is mapped to a common format using a data warehousing technique such as ETL. Thereafter, data along with one or more features extracted from the electronic health records is stored in information warehouses 704)
GN teaches a method substantially as recited but does not expressly disclose:
1)	creating a set of probabilistic assertions based on the unstructured and structured medical data extracted that correspond to the one or more of the plurality of medical concepts of the domain knowledge; 
2)	combining the set of probabilistic assertions in to a unified assertion; 
3)	drawing an inference about the patient from the unified assertion; 
4)	identifying inconsistent medical data and duplicate medical data in the unified patient record  based on values assigned by a processing system to represent a first medical concept that is encoded in first data and second data of the unified patient record, wherein the first medical concept is one of the plurality of medical concepts

1)	creating a set of probabilistic assertions based on the unstructured and structured medical data extracted that correspond to the one or more of the plurality of medical concepts of the domain knowledge; ( par. 64-natural language processing, neural networks and intelligence categorize elements-  intelligent categorization is the process of taking a segment of input text and assigning data category and structure based on the data category probabilistically to the segment of text; see also par. 75 for concept proximity model)
2)	combining the set of probabilistic assertions in to a unified assertion; (par. 77-78-reconcilation process)
3)	drawing an inference about the patient from the unified assertion; (par. 77-78:  a system comparing the two vectors can conclude with a certain level of certainty that patient records, R1 and R2 do not belong to the same patient, even though the patients may share the same name).
4)	identifying inconsistent medical data and duplicate medical data in the unified patient record based on values assigned by a processing system to represent a first medical concept that is encoded in first data and second data of the unified patient record, wherein the first medical concept is one of the plurality of medical conceptsthe document parser 209 and the standard parser 207 advantageously identify and remove duplicate patients as well as duplicate documents)
	At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of GN with the teaching of Chaudhri to use probability to make determinations about the data and to clean the data (i.e. remove duplicates and inconsistencies) for a unified medical record.  As suggested by GN, one would have been motivated to include these features to provide a system and method for universally tracking recommendations, thoughts, prescriptions, diagnosis for patients  and  for managing medical information in a manner that is beneficial, reliable, portable, flexible, and efficiently usable to those in the medical field, including patients. (par. 7 and 10)

Claim  2. 	Gn teaches the method of claim 1 as explained but does not expressly disclose a method comprising comparing first data that is associated with a first portion of the electronic patient medical record of the mined data to second data that is associated with a second portion of the mined data, and identifying at least one of: (i) the first data and the second data as inconsistent data; or (ii) the first data and the second data as duplicate data.
	Chaudhri teaches a method comprising: comparing first data that is associated with a first portion of the electronic patient medical record of the mined data to second data that is associated with a second portion of the mined data, and identifying at least one of: (i) the first data and the second data as inconsistent data; or (ii) the first data 
	At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of GN with the teaching of Chaudhri to clean the data (i.e. remove duplicates and inconsistencies) for a unified medical record.  As suggested by GN, one would have been motivated to include these features to provide a system and method for universally tracking recommendations, thoughts, prescriptions, diagnosis for patients and for managing medical information in a manner that is beneficial, reliable, portable, flexible, and efficiently usable to those in the medical field, including patients. (par. 7 and 10)
Claim 3. 	Gn and Chaudhri teaches the method of claim 2, as explained in the rejection of claim 2.  GN further teaches a method wherein the electronic patient record comprises the unstructured medical data (abstract, par. 4-5).  Gn further discloses 
Claim 4 	 Gn and Chaudhri teaches the method of claim 2, as explained in the rejection of claim 2. GN futher discloses a method wherein the electronic patient record comprises the structured medical data and the unstructured medical data (abstract, par. 4-5) and comparing elements of mined structured data with other elements from mined unstructured data (par. 30, par. 37; par. 41-42)    

Claim 6. GN teaches  system for identifying information in electronic medical records, the system comprising: 
a processor; (par. 59-60- system includes a microprocessor) 
a medical record data source, that stores a plurality of patient medical records having patient medical data for a patient; (par. 16- one or more images and one or more textual reports are identified based on the data elements. Information is extracted from the images and the textual reports associated with one or more electronic health records stored in the repository)
a domain knowledge data source that stores domain knowledge of a plurality of medical concepts and a plurality of domain-specific criteria for the medical concepts; (par. 16- system obtains data from patient records including data elements; data elements may include textual reports, images, and one or more criteria…One or more images and one 
  a data miner coupled to the one or more processors, the data miner including an extraction component and an inference component, wherein the data miner mines the medical record data source using the domain knowledge to identify corresponding data; (Fig. 1, par. 17-18, par. 20) and 
extracts, via the extraction component, unstructured and structured data from the patient medical data of the plurality of patient medical records for the patient stored by the medical record data source, wherein the unstructured and structured data extracted from the patient medical data corresponds to one or more of the plurality of medical concepts of the domain knowledge;  (par. 20- Image mining module 118 extracts information from one or more images associated with one or more electronic health records stored in repository 104…`Computed tomography (CT)` and `Chest` corresponding to DICOM attributes `Modality` and `Organ`, respectively. Thereafter, DICOM attributes corresponding to the plurality of images may be compared with the data elements to identify the one or more images;  par. 23-data mining module 122 extracts information from structured data associated with the one or more electronic health records.)
wherein the processor: converts the unstructured data extracted from the patient medical data by the data miner to generate new structured data; (par. 24-unstructured data such as images can be classified using meta data or classified by DICOM format attribute- Data classification module 108 enables the user to define a set of preferences for classifying the data based on metadata. In particular, the plurality of images may be classified based on the metadata stored in the DICOM format.)
generates a unified patient record that includes the structured data extracted, the new structured data converted from the unstructured data,  (par. 51-Data sources 702 store data including structured and unstructured data related to a plurality of electronic health records …RIS 702b may store patient radiology information gathered from various radiology departments and imaging centers. The data from data sources 702 is mapped to a common format using a data warehousing technique such as ETL. Thereafter, data along with one or more features extracted from the electronic health records is stored in information warehouses 704)
and
GN teaches a system substantially configured as recited but does not expressly disclose that the system: 
creates a set of probabilistic assertions based on the unstructured and structured data extracted that correspond to the one or more of the plurality Reply to Office Action of: 04/13/2021of medical concepts of the domain knowledge ( par. 64-natural language processing, neural networks and intelligence categorize elements-  intelligent categorization is the process of taking a segment of input text and assigning data category and structure based on the data category probabilistically to the segment of text; see also par. 75 for concept proximity model); 
combines, via the combination component, the set of probabilistic assertions in to a unified assertion; (par. 77-78-reconcilation process)
drawing an inference, via the inference component, of the patient from the unified assertion; (par. 77-78:  a system comparing the two vectors can conclude with a certain level of certainty that patient records, R1 and R2 do not belong to the same patient, even though the patients may share the same name.
 the inference drawn from the unified assertion; 
 identifies duplicate information and inconsistent information in the unified patient record by: determining that first data and second data in different portions of the unified patient record of the plurality of medical concepts in the domain knowledge; (par. 36- where the system/method performs reconciliation and deduplication… removing of redundant patient medical records, such as, multiple records for the same individual appearing as though the records are for different individuals or multiple data elements that are recorded similarly but slightly differently in the different sources; par. 67-the document parser 209 and the standard parser 207 advantageously identify and remove duplicate patients as well as duplicate documents)
 assigning values to the first medical concept in the first and second data, wherein the values are assigned by the one or more processors to represent underlying values in the first and second data that encode the first medical concept (par. 36- processor 16 recognizes that the records belong to a single individual or are the same data and just recorded differently and automatically consolidates them; par. 62-The MINE 100 advantageously reconciles the same data instances for reconciliation purposes from different sources and identifies similar data instances for comparison purposes.)

when the values assigned to the first medical concept in the first and second data are different, determining that the first and second data are inconsistent information for the first medical concept (par. 71-72-Exact matches can be defined as mapped data objects 203 that are identical in the defined fields of interest. Close matches can be defined as mapped data objects 203 that meet some matching threshold on the fields of interest.)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of GN with the teaching of Chaudhri to use probability to make determinations about the data and to clean the data (i.e. remove duplicates and inconsistencies) for a unified medical record.  As suggested by GN, one would have been motivated to include these features to provide a system and method for universally tracking recommendations, thoughts, prescriptions, diagnosis for patients  and  for managing medical information in a manner that is beneficial, reliable, portable, flexible, and efficiently usable to those in the medical field, including patients. (par. 7 and 10)
Chaudhri further discloses at least one network interface that outputs the duplicate information and inconsistent information identified via the one or more 
and at least one display for device that presents the at least one of the duplicate information or inconsistent information identified via the one or more processors and output via the network interface. (par. 52; par. 97-on presentation of information: A presentation display planner 304 is shown to receive input from a presentation personalizer 306 and to provide search results 305 that are in the form of medical data objects matching search conditions.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of GN with teaching of Chaudhri with the motivation of providing user-customize processed medical information being provided to each of the plurality of users based on its relevancy to each user's specific function or role    (par. 12)
claim 7.   GN teaches the system of claim 6, wherein a portion of the patient medical data comprises the unstructured data. (par. 4-5)




Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.
(A)		Applicant argues that the prior art references do not teach the newly added features.
	In response, the examiner has provided additional citations and explanations in the current art rejection to address applicant’s amended features.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bilheimer et al (US 6611825 B1) teaches a text mining program that allows a user to perform text mining operations, including information retrieval, term and document visualization, term and document clustering, term and document classification, summarization of individual documents and groups of documents, and document cross-referencing.
Marson (US 20110004622 A1) teaches a system and method for gathering and organizing data pertaining to an entity by extracting the data from a plurality of data sources associated with one or more entity
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER

Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626